Citation Nr: 0739315	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  02-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for service-
connected chloracne, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Procedural History

The veteran served on active duty from January 1969 until May 
1972.  Service in Vietnam is indicated by the evidence of 
record.

In August 1999, the RO received the veteran's claim of 
entitlement to service connection for chloracne, claimed as 
secondary to herbicide exposure.  The March 2001 rating 
decision granted service connection; an initial disability 
evaluation of 10 percent was assigned.  The veteran disagreed 
with the rating assigned to his service-connected skin 
condition and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in August 2002.

In June 2003, the veteran presented sworn testimony before a 
Veterans Law Judge (VLJ) during a Travel Board hearing at the 
RO in Huntington, West Virginia.  A transcript of the hearing 
has been associated with the veteran's VA claims folder.

This matter was previously before the Board in October 2003.  
At that time it was remanded for additional development, to 
include a VA examination and medical opinion.  An examination 
was conducted in November 2004.   A supplemental statement of 
the case (SSOC) was issued by the VA Appeals Management 
Center (AMC) in February 2005.  

This matter was returned to the Board in July 2005.  At that 
time the matter was again remanded to the AMC for additional 
development.  That development has been completed to the 
extent practicable.  Additional Supplemental Statements of 
the Case were issued in March 2006, September 2006, October 
2006 and July 2007, each of which continued to deny the 
claim.  The matter has again been returned to the Board for 
further appellate review.    

Based upon a specific request for another Travel Board 
hearing which was received from the veteran in October 2007, 
the Board is obligated to again remand this matter.  The 
appeal is therefore REMANDED to the RO via the AMC.  


REMAND

The VLJ who presided at the veteran's June 2003 hearing 
subsequently left the Board.  In June 2005 the veteran was 
offered the opportunity to elect an additional hearing.  The 
veteran advised by correspondence dated June 27, 2005 that he 
did not desire an additional hearing.  However, in October 
2007 VA sent the veteran another letter advising the veteran 
of his opportunity to elect an additional hearing.   
On November 13, 2007, VA received the veteran's request for a 
videoconference hearing at the RO.  

The Board notes that the veteran resides in Kentucky but has 
appeared at the Huntington RO for his Travel Board hearing.  
The veteran's latest correspondence does not reflect which RO 
he desires.   

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After ascertaining from the veteran 
whether he desires to report to the 
Louisville RO or the Huntington RO, VBA 
should make arrangements to schedule the 
veteran for a videoconference hearing 
before the Board as to his claim of 
entitlement to an increased initial 
evaluation for his service-connected 
chloracne.  
  
The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



